Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 – 23 and 27 – 28 (renumbered as 1 – 5, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found to teach:
setting first reference points used for measuring movement amount of a periphery side of the target site and second reference points used for measuring movement amount of a target-site side of the target site: and 
calculating slippage of a pleura on cacti of a plurality of points being on the outline using the movement amount of the periphery side of the target site which is measured based on positions of the first reference points and the movement amount of the target-site side of-the target site which is measured based on positions of the second reference points,

in combination of rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668